Mercure, J.
Appeal from an order of the Family Court of Delaware County (Estes, J.), entered December 18, 1987, which settled the record on appeal.
On April 28, 1987, Family Court adjudged petitioner, the *932Delaware County Commissioner of Social Services, in contempt and imposed a fine in the amount of $250. Petitioner appealed and, in° connection therewith, obtained a Family Court order settling the transcript pursuant to CPLR 5525 (c). Petitioner now appeals from the order settling the transcript.
The appeal must be dismissed. An appeal may not be taken as of right from a nonfinal order of Family Court (see, Family Ct Act § 1112 [a]; Firestone v Firestone, 44 AD2d 671, 672) and it does not appear that petitioner has sought leave to appeal. Even were this not so, the order appealed from would be affirmed since the trial court has the responsibility for settling the trial transcript and deciding any controversies between the parties with respect thereto (CPLR 5525 [c]; see, Kraemer v Gallagher, 21 AD2d 682). In the absence of a clear showing of abuse of power, not present here, the certification of the trial minutes by Family Court will be held conclusive (see, McLaughlin v United Airlines, 84 AD2d 883; see also, People v McGoldrick, 284 App Div 978; Thomas v American Molasses Co., 158 App Div 692, 693).
Appeal dismissed, without costs. Casey, J. P., Weiss, Yesawich, Jr., Levine and Mercure, JJ., concur.